United States Department of Labor
Employees’ Compensation Appeals Board

___________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE NAVY,
)
COMMANDER IN CHIEF-ATL FLEET, STS
)
BASES HUMAN RESOURCES OFFICE,
)
Norfolk, VA, Employer
)
___________________________________________ )
K.J., Appellant

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-192
Issued: September 23, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 26, 2009 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ schedule award decision dated October 19, 2009. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the schedule award decision.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained
more than a three percent permanent impairment of her right upper extremity, for which she
received a schedule award.
FACTUAL HISTORY
On December 27, 2005 appellant, then a 61-year-old telecommunications technician,
sustained injury when a telephone cord wrapped around the heel of her shoe causing her to trip
and fall. She stopped work on December 27, 2005. On February 27, 2006 the Office accepted

appellant’s claim for a right arm proximal humerus fracture. Appellant received wage-loss
compensation benefits. On February 20, 2009 she filed a Form CA-7 claim for a schedule
award.
In a March 26, 2009 report, Dr. Daisy A. Rodriguez, Board-certified in internal medicine
and a treating physician, reviewed appellant’s history of injury and treatment. She examined
appellant and provided findings for range of motion. For the right wrist, Dr. Rodriguez noted
full flexion, 30 degrees of extension, full radial and ulnar deviation. For the right elbow, she
found full flexion, extension, pronation and supination. Dr. Rodriguez noted that the right
shoulder had 100 degrees of flexion, 15 degrees of extension, 100 degrees of abduction, full
adduction, internal rotation of 80 degrees and external rotation of 80 degrees. She noted that
strength was not reported due to right shoulder reduced range of motion and shoulder and upper
arm pain. Dr. Rodriguez advised that otherwise strength was “5/5,” the deep tendon reflexes
were “2/4” throughout, equal and symmetrical.
In a June 27, 2009 report, Dr. Rodriguez, referred to the American Medical Association,
Guides to the Evaluation of Permanent Impairment, hereinafter (A.M.A., Guides) (6th ed. 2008)
and noted that appellant had a pain disability questionnaire (PDQ) score of 114 that she equated
to severe disability and a grade modifier of three. She referred to Appendix 3-1, page 43 and
Table 17-A, page 599 of the A.M.A., Guides. Dr. Rodriguez noted that appellant’s QuickDASH
score was 77.1 She selected a grade modifier of three for severe problems according to Table
15-7.
In a July 5, 2009 report, Dr. Rodriguez provided an impairment rating of 17 percent. She
referred to Table 15-8, Table 15-9, Table 15-34, Table 15-35 and Table 15-37.2 Dr. Rodriguez
rated appellant’s range of motion of the shoulder finding 100 degrees of flexion for three percent
impairment, 15 degrees of extension for two percent impairment and 100 degrees of abduction
for three percent impairment. She added these values for a total of eight percent and noted a
grade adjustment of two. Dr. Rodriguez concluded that appellant had nine percent upper
extremity impairment due to lost range of motion. For post-traumatic osteoarthrosis, she referred
to Table 15-5, Table 15-8 and Table 15-9.3 Dr. Rodriguez indicated that appellant was class one
in the shoulder regional grid. She advised that the QuickDASH functional assessment tool
represented a Grade 3 modifier (grade modifier for functional history -- GMFH). Dr. Rodriguez
also found a Grade 1 modifier based on appellant’s physical examination findings (grade
modifier for physical examination -- GMPE). She also found a Grade 1 modifier based on
clinical studies (grade modifier for clinical studies -- GMCS). Dr. Rodriguez noted that, to
determine the final impairment under the sixth edition, she applied the net adjustment formula
(NAF): GMFH (3) minus CDX (1) plus GMPE (1) minus CDX (1) plus GMCS (1) minus CDX.
Based on the formula, she determined that the net adjustment modifier was two. Dr. Rodriguez
advised that the plus two net adjustment modifier allowed for adjustment from Grade C, the
1

The QuickDASH method is a method utilized to determine disabilities of the arms, shoulders and hands using an
activities-of-daily-living questionnaire. A.M.A., Guides 482.
2

Id. at 408, 410, 475, 477.

3

Id. at 402, 408, 410.

2

default, to Grade 1E, which represented nine percent impairment of the upper extremity. She
concluded that the 9 percent for the post-traumatic osteoarthritis and the 9 percent for the range
of motion, when combined, correlated to an impairment of 17 percent to the right upper
extremity.
In a report dated August 17, 2009, Dr Morley Slutsky, an Office medical adviser,
reviewed the medical evidence for rating impairment under the A.M.A., Guides. He determined
that appellant had an impairment of three percent of the right arm. Dr. Rodriguez noted that
appellant’s most impairing diagnosis was post-traumatic degenerative joint disease (DJD) of the
shoulder secondary to the humeral fracture. Dr. Slutsly noted that Dr. Rodriguez erroneously
utilized the grade modifier for functional history which was “clearly outside of the parameters
accepted by the [A.M.A.,] Guides.” He noted that Dr. Rodriguez rated appellant for loss of
shoulder motion and combined it with the impairment for post-traumatic DJD, which was not
allowed under the A.M.A., Guides. The medical adviser explained that in most cases, only the
diagnosis-based impairment was allowed.4 Dr. Slutsky stated that the range of motion
measurements documented by Dr. Rodriguez were not correctly performed and could not be
used. He referred to Table 15-5, page 401-05, finding the most impairing diagnoses was posttraumatic DJD, for which appellant was diagnosed as a Class 1 with a default Grade C equal to
five percent arm impairment. Dr. Slutsky noted that she had some marginal cortical erosions
along the patellofemoral humeral head compatible with degenerative change. The medical
adviser disagreed with the Grade 3 modifier, of Dr. Rodriguez. He explained that he did not use
a functional history grade modifier as appellant’s symptoms did not reflect such a score and she
did not require help with self-care activities. Dr. Slutsky referenced section 15.3a, at page 406 to
note that, if the grade for functional history differed by two or more grades than that for physical
examination or clinical studies, then the score must be excluded as it was not valid. He agreed
with Dr. Rodriguez that the physical examination grade modifier was one. The medical adviser
noted that Dr. Rodriguez did not document performing three measurements per joint motion as
required by section 15.7, “[r]ange of [m]otion [i]mpairment” at page 459. Three sets of
measurements were required per joint motion, the measurements were averaged and each of the
three measurements should be within 10 degrees of the calculated average. The measurements
for the affected average are then compared with that, of the opposite extremity, (if it is normal)
to determine the percentage of relative deficit of the affected extremity and then applied to the
appropriate tables. Dr. Rodriguez referred to Table 15-9, page 410 and utilized the clinical
studies grade modifier. Dr. Slutsky used a grade modifier of one in agreement with
Dr. Rodriguez as appellant had a healed humeral fracture with mild pathology and noted a final
grade of B which yielded three percent impairment to the right arm.
On October 13, 2009 the Office requested that the Office medical adviser address the
date of maximum medical improvement. On October 14, 2009 Dr. Slutsky stated that maximum
medical improvement was March 26, 2009, the date that Dr. Rodriguez examined appellant.
In an October 19, 2009 decision, the Office granted appellant a schedule award for a
three percent impairment of the right arm.5
4

Id. at 481.

5

An earlier decision dated April 8, 2009 denying her schedule award was vacated.

3

LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act6 and its
implementing regulations7 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. For decisions issued on or after May 1, 2009, the
sixth edition of the A.M.A., Guides has been adopted as the appropriate standard for evaluating
schedule losses.8
ANALYSIS
Appellant’s claim was accepted by the Office for a proximal humerus fracture on the
right. On February 20, 2009 appellant filed a claim for a schedule award. The Board finds that
the medical evidence of record establishes no more than three percent impairment to her right
arm.
Appellant provided several reports from Dr. Rodriguez. On her March 26, 2009
Dr. Rodriguez addressed range of motion findings and on June 27, 2009 noted pain and
functional measurements. In a July 5, 2009 report, she advised that appellant had 9 percent
impairment for her post-traumatic osteoarthrosis and 9 percent impairment for loss of range of
motion, or a total combined impairment of 17 percent to the right arm. The Board notes that
under the sixth edition of the A.M.A., Guides, impairments to the upper extremities are covered
by Chapter 15 section 15-2, entitled Diagnosis-Based Impairment.9 This section is the method of
choice for calculating impairment to the upper extremities. Range of motion may be used for
rating impairment in the following two situations:
“1. For amputation ratings, deficits of motion for the remaining portion of the
limb, may be combined with the amputation impairment.
“2. In very rare cases, severe injuries may result in passive range of motion losses
qualifying for [C]lass 3 or 4 impairment. If the active range of motion
impairment percentage is greater than the percentage impairment derived from the
diagnosis-based class, then the impairment is rated by range of motion as a stand[]alone rating. This range of motion for the impairment may only be used if the
active range of motion is within 10 degrees of the passive range of motion
measured. The active range of motion measurement is what determines the final
impairment rating. Examples include complex flexor or extension tendon or
6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404.

8

See FECA Bulletin No. 09-03 (issued March 15, 2009). A.M.A., Guides (6th ed. 2008).

9

Section 15.2, A.M.A., Guides 387.

4

multiple tendon laceration injuries, severe crush injuries, residual compartment
syndrome, or other conditions having significant functional loss.”10
In this case, Dr. Rodriguez did not explain how appellant’s injury fell into either of these
categories. Therefore, her loss of range of motion estimate cannot be utilized as a stand-alone
rating.
With regard to the diagnosis-based impairment rating for post-traumatic osteoarthrosis,
the Board notes that Table 15-5 does not list post-traumatic osteoarthrosis. To the extent this
diagnosis is consistent with post-traumatic DJD, the diagnosis identified by the Office medical
adviser, Dr. Rodriguez did not explain the details of her calculation or her use of grade
modifiers. For example, for a functional history grade modifier, she selected a grade modifier of
three for a severe problem based in part on a QuickDASH score. The A.M.A., Guides provide
that when a grade for functional history differs by two or more grades from that described by
physical examination or clinical studies, it should be assumed to be unreliable and should be
excluded from the grading process.11 Under Table 15-6, a functional history grade modifier of
three corresponds to a severe problem; pain and symptoms with less than normal activity and the
individual require assistance to perform self-care activities.12 The record does not establish that
appellant’s functional history reveals severe problems due to residuals of her accepted injury or
that she requires assistance to perform self-care activities. The Board has held that an attending
physician’s report is of diminished probative value where the A.M.A., Guides are not properly
followed.13
The Office medical adviser evaluated impairment by identifying the impairing diagnosis
as right shoulder DJD. The Board notes that the initial step in the evaluation process is to
identify the impairment class by using the corresponding diagnosis-based regional grid.
Dr. Slutsky utilized the shoulder regional grid, Table 15-5 and identified a Class 1 impairment
based on residual consisting of marginal cortical erosion along the posterolateral humeral head
compatible with degenerative change.14 Once the impairment class was determined based on the
diagnosis, the grade was initially assigned the default value, C. Under Table 15-5, the default
Grade C, for a Class 1 impairment represents five percent upper extremity impairment.15
After determining the impairment class and default grade, the Office medical adviser
addressed the applicable grade adjustments for so-called nonkey factors or modifiers. These
include adjustments for functional history GMFH, physical examination GMPE and clinical
10

A.M.A., Guides 461.

11

Id. at 406-07.

12

Id. at 406.

13

J.G., 61 ECAB ___ (Docket No. 09-1128, issued December 7, 2009).

14

A.M.A., Guides 405.

15

The grades range from A to E, with A representing zero percent upper extremity impairment, B and C
representing one percent and D and E representing two percent upper extremity impairment. A.M.A., Guides 402,
Table 15-5.

5

studies GMCS. The grade modifiers are used in the NAF to calculate a net adjustment.16 The
final impairment grade is determined by adjusting the grade up or down from the default value C
by the calculated net adjustment. The Office medical adviser explained that there was a zero
functional history grade GMFH because appellant’s symptoms did not represent the grade
modifier of three (severe problem) by Dr. Rodriguez. Regarding a physical examination grade
modifier, GMPE, he assigned a grade modifier one (mild problem) for appellant’s right shoulder
crepitus.17 Applying the net adjustment formula (GMFH-CDX = -1) + (GMPE-CDX = 0) +
(GMCS-CDX = 0) resulted in a grade modifier of minus one, which resulted in a grade
adjustment from C to B. The corresponding upper extremity impairment for a Class 1, grade B
for post-traumatic DJD is three percent.18
The Board finds that the Office medical adviser properly applied the A.M.A., Guides to
rate impairment to appellant’s right shoulder as three percent under the formula of the sixth
edition. The rating of Dr. Slutsky is in accordance with the protocols pertaining to upper
extremity impairment determinations and represents the weight of medical opinion.
On appeal, counsel contends that the Office medical adviser used that method which
yielded the smallest portion of impairment instead of rating appellant for all aspects of
impairment. As noted, Dr. Slutsky clearly explained his rating under the sixth edition of the
A.M.A., Guides.
CONCLUSION
The Board finds that appellant has three percent impairment of the right upper extremity.

16

Net Adjustment = (GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX). A.M.A., Guides 411, Section 15.3d.

17

A.M.A., Guides 408, Table 15-8. The Office medical adviser properly indicated that Dr. Rodriguez’ range of
motion measurements could not be used as a grade modifier as her report did not document performing
measurements in conformance with the A.M.A., Guides. The A.M.A., Guides require three measurements that
should all fall within 10 degrees of the calculated average. See A.M.A., Guides 464. Dr. Rodriguez’ reports did not
note three range of motion measurements.
18

A.M.A., Guides 405, Table 15-5.

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 19, 2009 is affirmed.
Issued: September 23, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

